Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Mark Sciblo is suspended from the practice of law for one year, with the suspension stayed after the first 30 days by probation subject to the following conditions: a. Respondent shall, within the first 30 days of probation, enroll in the Chicago Bar Association’s Law Practice Management Program, and be mentored by a lawyer-member(s) of the Chicago Bar Associations’s Lawyers’ Management Assistance Committee during the period of probation; b. Respondent shall, upon enrollment in the Law Practice Management Program, notify the Administrator, in writing, of the name of the attorney^) with whom respondent is assigned to work; c. Respondent shall continue to participate in the Law Practice Management Program throughout the probation term; d. Respondent shall authorize the attomey(s) assigned to work with him in the Law Practice Management Program to: 1. Disclose to the Administrator on a quarterly basis, by way of signed reports, information pertaining to the nature of respondent’s compliance with the Law Practice Management Program; 2. Promptly report to the Administrator respondent’s failure to comply with any part of the Law Practice Management Program; 3. Respond to any inquiries by the Administrator regarding respondent’s compliance with the Law Practice Management Program; e. Respondent shall complete the professionalism seminar of the Illinois Professional Responsibility Institute during the period of probation; f. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; g. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; h. Respondent shall notify the Administrator within 14 days of any change of address; i. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remaining 11-month period of suspension shall commence from the date of the determination that any term of probation has been violated. Suspension effective December 13, 2005. Respondent Mark Sciblo shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.